Beck. J.,
(dissenting.) The policy obligates the defendant to pay to the heirs of the assured “ the net proceeds of one full assessment, at schedule rates, upon all the members in good standing at the date of said death, [of assured,] to an amount not to exceed $3,000.” Articlé fourteen of the articles of incorporation provides as follows: “ The amount due and payable under any certificate of membership, by reason of the death of the member named therein, shall be the net amount collected on the advance assessment previous to the death of a member, and received at the principal office of said association, which amount shall in no case exceed $3,000.” The by-laws of defendant contain the following provisions: , •
“Sec. 19..- One assessment shall be paid in advance. No assessment will be made when the funds in the treasury are sufficient to pay a matured claim.”
“ Sec. 21. Dues and assessments must be paid within thirty days from date of notice. ' If not paid within the time specified, the certificate will lapse, and all money paid shall be declared forfeit, and the mutual obligations shall cease.”
The evidence shows that at the date of the death of the assured the number of members was 1336. The assessment was one dollar upon each member. There was evidence showing that each member paid the advance assessment; vet, in the absence of evidence that such assessment had not been paid, it is to be presumed that the laws of the association were obeyed, and that each member paid his assessment in advance of the death of any member, thus keeping in the treasury of the defendant a sum ecpial to one dollar for each member. This presumption surely arises, and it was the *693'duty of defendant to show, by proof, that the facts were otherwise. Plaintiff was not required to add proof to this presumption. The circuit court well found that there was in the treasury of the defendant $1,336, which, under the policy, it had contracted to pay to the heirs of the insured. It will be observed that this contract is not conditional upon payment of assessments by the members. It is absolute. A judgment, therefore, was properly rendered against defendant for the sum presumed to be realized from the assessments.